COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:             01-12-00173-CV
Trial Court Cause
Number:                   0980317
Style:                    Amado Yanez
                          v Daniela Ducasson
                  *
Date motion filed :       February 19, 2013
Type of motion:           Motion for Extension of Time to File a Motion for Rehearing
Party filing motion:      Appellant
Document to be filed:     Motion for Rehearing

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                           January 28, 2013
         Number of previous extensions granted:       2
         Date Requested:                              February 19, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: March 5, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Laura Carter Higley
                          Acting individually          Acting for the Court

Panel consists of Justices Jennings, Higley, and Sharp

Date: February 26, 2013